Citation Nr: 1821479	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-25 920	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to higher ratings for bilateral hearing loss, rated as noncompensable prior to June 12, 2017 and at 60 percent on and after that date.



REPRESENTATION

Veteran represented by:	Marc D. Pepin, attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from February 19o54 to November 1958.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran also filed a timely notice of disagreement to a December 2016 rating decision, and while no statement of the case has been issued, a review of the claims file demonstrates that the RO is continuing to develop that appeal so the Board will not remand for issuance of a statement of the case.

FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran by his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Thomas H. O'Shay
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


